Ludeling, C. J.
An application is made to this court for a writ of manckvnws to compel the Judge of the Ninth Judicial District Court of Louisiana to call upon the parish judge of the parish of Rapides to try the suit number eighty and a half on the docket of the Ninth District Court, held in the parish of Rapides.
The answer of the Judge is considered insufficient to justify his conduct. Article 90 of the Constitution of this State declares when the *52District Judge is personally interested in the suit, he shall call upon the parish judge to try the case. Ordering a suit to be placed on a re-cused docket, simply, is not' a compliance with the requirements of the Constitution.
We think that the order prayed for by the defendant in the suit number eighty and a half, entitled John and W. H. Osborn v. Michael Welsh, should have been granted.
It is therefore ordered that the mandamus issued in this case commanding the Judge of the Ninth Judicial District of Louisiana to call upon the parish judge of the parish of Rapides, to try the case of John and W. H. Osborn v. Michael Welsh, ponding in the District Court held in and for the parish of Rapides, be made peremptory.